Mr. Justice Harker delivered the opinion of the court. The services for which appellee’s claim was filed, were performed under an employment by the sheriff of the county. No question is raised as to the contract of employment being reasonable, and the only one discussed is whether the authority to employ a janitor for the court house rests with the sheriff or the board of supervisors. In behalf of appellant it is contended that the authority rests exclusively with the board, and such contention is based upon the third paragraph of section 24, and the first and second paragraphs of Section 25 of Chapter 34 of the Revised Statutes, Hurd’s Revision of 1898. The first paragraph mentioned provides that a county, in the exercise of its corporate authority, shall have power “ To make all contracts and do all other acts in relation to the property and concerns of the county, necessary to the exercise of its corporate powers.” The other paragraphs mentioned provide that the county boards of the several counties shall have power, “ First, to take and have the care and custody of all the real and personal estate owned by the county.” “ Second, to manage the county funds and county business, except as otherwise specifically provided.” The question was considered by this court in the case of County of McDonough v. Thomas, 84 Ill. App. 408, and there decided adversely to the contention of appellant. In that case we held that the care and custody of the county court house and jail come within the common law powers and duties of the sheriff, and that the employment of a necessary janitor to assist him was a right incident to his office. We held that instead of the above quoted paragraphs taking from the sheriff that common law power, a legislative intent to the contrary was manifested by section 14 of chapter 125, entitled “ Sheriffs,” which provides that he shall have the custody and care of the court house and jail of the county; and section 24 of the same chapter, which provides that he shall, on going out of office, deliver possession of the court house and jail to his successor. We thought then, and think now, that our decision of the question is in harmoiiy with the views of our Supreme Court, as expressed in the opinion of Mr. Justice Magruder in Dahnke v. The People, 168 Ill. 102. The judgment will therefore be affirmed.